Citation Nr: 1037438	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-14 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.

2.  Entitlement to a disability rating in excess of 10 percent 
for left knee degenerative joint disease.

3.  Entitlement to a compensable disability rating for right knee 
degenerative joint disease prior to April 21, 2008 and 
entitlement to a disability rating in excess of 10 percent as of 
April 21, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 2004.
  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued in December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In January 2009, the Board remanded these matters to the RO to 
schedule the Veteran for a Travel Board hearing.  In February 
2010 the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge at the Waco, Texas RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, after a review of the record, the Board has 
determined that further development is necessary before the Board 
adjudicates the claim.

The Board observes that the Veteran was provided with VA 
examinations in August 2004, April 2005 and April 2008 to 
evaluate his lumbosacral spine and bilateral knee disabilities.  
Nonetheless, a January 2009 VA treatment record documents that 
the Veteran reported an increase in left knee and back pain.  In 
addition, the Veteran testified at the Board hearing in February 
2010 that his back and bilateral knee disabilities have increased 
in severity since the last examination.  See Hearing Transcript 
at 13-14.  The U.S. Court of Appeals for Veterans Claims has held 
that "[w]here the veteran claims a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the VA 
must provide a new examination."  Olson v. Principi, 3 Vet. App. 
480, 482 (1992).  There is no other medical evidence in the 
record that would provide a more current and adequate picture of 
the Veteran's disability on appeal.  Thus, the Board finds that 
the Veteran should be provided with a new examination to 
determine the current level of severity of his service-connected 
lumbosacral strain and degenerative joint disease of the 
bilateral knees.

Accordingly, the case is REMANDED for the following action:

1.	Ensure that all identified VA and non-VA 
treatment records are obtained.  In 
particular, ensure that all VA treatment 
records have been obtained from VA Medical 
Center in Dallas, Texas and from the VA 
Central Texas Medical System from June 2004 
to the present are obtained, that are not 
already of record. 

2.	Schedule the Veteran for VA joint and back 
examinations.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the current 
level of severity of his service-connected 
lumbosacral strain bilateral degenerative 
joint disease of the knees.  The examiner 
should determine the limitation of motion, if 
any, of the Veteran's knees and lumbosacral 
spine, and discuss whether there is pain on 
movement, swelling, tenderness, deformity or 
atrophy of disuse.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical 
activity. 

3.  Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claims of 
entitlement to an increased rating for 
lumbosacral strain and bilateral degenerative 
joint disease of the knees, based on a review 
of the entire evidentiary record.  If the 
benefits sought on appeal remains denied, the 
RO should provide the veteran and her 
representative with a supplemental statement 
of the case and the opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


